I concur in the foregoing opinion except as to the last subdivision thereof. I dissent to the holding that the reception in evidence of the schedules in bankruptcy was technically correct.
In my judgment this violates the constitutional guaranty, state and national, that no person shall be compelled in any criminal case to be a witness against himself. State v. Drew, 110 Minn. 247,124 N.W. 1091, 136 A.S.R. 491, and other cases cited in appellant's brief.
Defendant as an officer of the corporation was charged with the compulsory duty to disclose the information contained in the schedules. The mere fact that the schedules were verified only by another officer of the corporation does not destroy the fact that the result was in compliance with the duty imposed by law upon the defendant. He was the president. He was on trial for an official act. The information came in response to a demand of the law upon him as such official. The schedules had the same status as if they had been his own individual schedules.
It seems unreasonable to say that the instrument inadmissible under State v. Drew, 110 Minn. 247, 124 N.W. 1091,136 A.S.R. 491, to prove a criminal accusation may be used in this indirect manner. The learned trial court recognized the constitutional restriction by telling the jury "the schedules are not to be considered by you as any evidence against Fred Eidsvold." The attempt was made to restrict its use in evidence to impeach the witness Robert Eidsvold. Its purpose was to destroy the testimony of defendant's witness. I think that is "evidence against" the defendant. If not, it logically follows that the state could call the defendant himself to the stand and make him testify to things within his knowledge for the sole purpose of impeaching one of his witnesses. To my *Page 29 
mind the constitutional provisions forbid the use in evidence of that information, which the law compels him to disclose, in an effort to convict him of crime. The law cannot be evaded by what in substance is a subterfuge, though I do not suggest that it was so intended. The policy of the law is that the constitutional guaranty must have a liberal construction to the end that personal rights may be protected. State v. Gardner, 88 Minn. 130,92 N.W. 529. The limitation upon the use of such evidence is unrestricted.